DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al., (IDS: US Pat. Appln. Pub. 2014/0361381, hereinafter Hung) in view of Lin et al., (US Pat. Appln. Pub. 2016/0043035, hereinafter Lin).

Regarding claim 1, Hung discloses a semiconductor device (SD), comprising:
a dielectric layer/DL over a conductive feature (122 and 20 respectively in Fig. 1F; para 0015, 0020), the DL being a single DL, the DL having a sidewall;
a conductive layer/CL (see 23/23’ in Fig. 1E-F; para 0021) in the DL, the CL  being in electrical contact with the conductive feature, wherein an upper surface of the CL is level with an upper surface of the DL; and
a barrier layer/BL (see 16 in Fig. 1D/1F; para 0015) interposed between the CL and the DL along a line parallel and perpendicular to the upper surface of the DL, an upper surface of the BL being covered by the CL, wherein a thickness of an upper portion of the BL is less than a thickness of a lower portion of the BL (see tapered profile of 16 at an uppermost portion v/s the lower portion) 
(Fig. 1D-F).
Hung does not explicitly teach the BL being a conductive material.
	Lin teaches a SD having a CL in a DL wherein a BL is between the CL and the DL (see 28, 34 and 62 respectively in Fig. 7; para 0015, 0018-0019), the BL comprising a conventional conductive material providing improved conformality, adhesion with the CL and diffusion barrier.   
	Hung and Lin are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Hung, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the BL being of a conductive material, as taught by Lin, so that the conformality, adhesion and reliability  can be improved in Hung’s SD.	

Regarding claims 2-4 respectively, Hung and Lin teach substantially the entire claimed structure as applied to claim 1 above, wherein Hung teaches:
an adhesion layer/AL (see 14 in Fig. 1D/1F; para 0015)  interposed between the BL and the DL; 
the BL extends between the CL and the conductive feature (see 16, 23’ and 20 respectively in Fig. 1F); and 
the AL extends between the CL and the conductive feature (see 14, 23’ and 20 respectively in Fig. 1F).

Regarding claim 5-7 respectively, Hung and Lin teach substantially the entire claimed  structure as applied to claim 1 above, wherein Hung teaches:
a thickness of an upper portion of the AL is less than a thickness of a lower portion of the AL (see tapered profile of 14 at an uppermost portion v/s the lower portion) 
an upper surface of the AL being covered by the CL (see 14 and 23’ respectively in Fig. 1F); and 
the SD further comprising a gate structure and a plurality of adjacent/adhesive-  spacer layers adjacent the gate structure providing a configuration having a surface of an adhesion/barrier layer contacting a surface of the spacer (for example, see gate 121, spacer 14 and an adhesion/barrier layer 16 in Fig. 1F; para 0014-0015).

Regarding claim 8, Hung and Lin teach substantially the entire claimed structure as applied to claim 1 above, wherein Hung teaches the BL extending between the CL and the conductive feature (see 16, 23’ and 20 23’ respectively in Fig. 1F).

Regarding claim 9, Hung discloses a semiconductor device (SD), comprising:
a first conductive feature (20 in Fig. 1H; para 0019-0020);
a dielectric layer/DL over the conductive feature (122, 25 in Fig. 1H; para 0015, 0024), the DL having a sidewall;
a conductive layer/CL (see 27a/27b in Fig. 1H; para 0025) extending from an upper surface of the DL toward the first conductive feature; and
one or more liner layers (see 14, 16, 26 in Fig. 1H; para 0015, 0025) interposed between the CL and the sidewall of the DL, wherein the one or more liner layers only partially separate the CL from a portion of the DL (see 14/16, 27a and 25 respectively in Fig. 1H), wherein an upper surface of the one or more liner layers is tapered (see 14, 16 in Fig. 1H) 
(Fig. 1F, 1H).
Hung does not explicitly teach the one or more liner layers being a conductive liner layer.
	Lin teaches a SD having a CL in a DL wherein a liner layer is between the CL and a sidewall of the DL (see liner 28, 34 and 62 respectively in Fig. 7; para 0015, 0018-0019), the liner layer comprising a conventional conductive material providing Improved conformality, adhesion with the CL and diffusion barrier.   
	Hung and Lin are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Hung, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the one or more liner layers being a conductive liner layer, as taught by Lin, so that the conformality, adhesion and reliability  can be improved in Hung’s SD.	

Regarding claim 10, Hung and Lin teach substantially the entire claimed structure as applied to claim 9 above, wherein Hung teaches the CL directly contacting a portion of the DL (see 27a with  tapered corner portions in lower DL 122, having peripheral top portion contacting a bottom portion of 25 in Fig. 1G-H).

Regarding claim 11, Hung and Lin teach substantially the entire claimed structure as applied to claim 9 above, wherein Hung further teaches an additional conductive liner/barrier completely separating the CL from the first conductive feature (for example, see 21, 23’ and 20 respectively in Fig. 1F; para 0022).

Regarding claim 12, Hung and Lin teach substantially the entire claimed structure as applied to claim 9 above, wherein Hung further teaches the one or more liner layers comprising first and second liner layers, wherein the first liner layer comprises conventional titanium and the second liner layer comprises conventional titanium nitride (see 26 in Fig. 1H; para 0025). 

Regarding claims  13-14 respectively, Hung and Lin teach substantially the entire claimed structure as applied to claim 9 above, wherein Hung further teaches:
the first conductive feature comprising conventional gate electrode of a transistor (see 121 in Fig. 1H; para 0014); 
the first conductive feature further comprising a source/drain (S/D) region of the transistor, wherein the CL is over the gate electrode and the S/D region CL (see 20 and 27a/27b respectively in Fig. 1H; para 0024-0025).

Regarding claim 15, Hung and Lin teach substantially the entire claimed structure as applied to claim 9 above, wherein Hung further teaches one or more liner layers directly contacting an upper surface and sidewall of a spacer adjacent the gate electrode (for example, see 21, 16 and 14 adjacent 121 respectively in Fig. 1F; para 0014-0015, 0022).

Regarding claim 16, Hung discloses a semiconductor device (SD), comprising:
a first conductive feature (20 in Fig. 1H; para 0020)
a dielectric layer/DL over a conductive feature (122 and 20 respectively in Fig. 1F; para 0015, 0020), the DL being a single DL, the DL having a sidewall;
a conductive layer/CL (see 23’ Fig. 1F, 1H; para 0021, 0025) in the DL, the CL  being in electrical contact with the first conductive feature, wherein an upper surface of the CL is level with an upper surface of the DL; and
an adhesion layer/AL (see 14 in Fig. 1F; para 0015) interposed between the CL and a vertical sidewall of the DL, and 
a barrier layer/BL (see 16 in Fig. 1D/F; para 0015) interposed between the CL and the AL, wherein the CL (see 23’ and 16 respectively in Fig. 1H) contacts an uppermost surface of the BL, wherein the CL covers an upper surface of the AL and an upper surface of the BL (see 23’, 14 and 16 respectively in Fig. 1F, 1H)
(Fig. 1F, 1H).
Hung does not explicitly teach the AL physically contacting the first conductive feature.
	Lin teaches a SD having an AL between a CL and a sidewall of the DL (see 26,   34 and 62 respectively in Fig. 7; para 0014-0016), wherein the AL physically contacts a first conductive feature (for example, see 26 and 30 respectively in Fig. 5-7) providing enhanced device functionality and electrical performance.    
	Hung and Lin are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Hung, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the AL physically contacting the first conductive feature, as taught by Lin, so that the device functionality, electrical performance and reliability can be improved in Hung’s SD.	
Regarding claims 17-18 respectively, Hung and Lin teach substantially the entire claimed structure as applied to claim 16 above, wherein Hung teaches:
sidewalls of an upper portion of the BL are tapered (see 16 in Fig. 1H); and
sidewalls of an upper portion of the AL are tapered (see 14 in Fig. 1H).

Regarding claim 19, Hung and Lin teach substantially the entire claimed structure as applied to claim 16 above, wherein Lin teaches an adhesion layer (AL) and a barrier layer (BL) comprising conventional titanium and titanium nitride respectively (26 and 28 respectively in Fig. 7; para 0014-0015) providing enhanced adhesion and diffusion barrier properties. 
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate an adhesion and a barrier layer comprising titanium and titanium nitride respectively, as taught by Lin, so that the stress/interface and diffusion related defects can be reduced and the adhesion and reliability can be improved in Hung’s SD.

Regarding claim 20, Hung and Lin teach substantially the entire claimed structure as applied to claim 16 above, wherein a first height measured from a top surface of the DL to an uppermost surface of the BL and a second height measured from the top surface of the DL to an uppermost surface of the AL, the height configuration shows a difference between a first height and a second height (see 122, 16 and 14 respectively in Fig. 1H), but does not explicitly teach a difference between a first height and a second height is in a range from about 1 nm to about 5 nm.
	The determination of parameters including dimensions (thickness, height/depth, width/diameter, etc.), spacing and a total number of respective layers, taper/inclination, etc., of a DL, a CL, an AL/BL, via, etc., in Chip Packaging and Interconnect technology art is a subject of routine experimentation and optimization to achieve the desired electrical/thermal performance, stress/interface defect reduction, improved metal fill, and reliability.    
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to select a difference between a first height and a second height is in a range from about 1 nm to about 5 nm, so that the stress/interface defects can be reduced and the metal fill and an inspection thereof can be improved providing higher reliability in Lin and Hung’s SD.

Response to Arguments
4.	Applicant’s arguments with respect to the rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NITIN PAREKH/Primary Examiner, Art Unit 2811